 In the Matter of NATIONAL ELECTRIC PRODUCTS CORPORATIONandJOHN KOCJANCase No. C-1086.-Decided October 27, 1939ElectricalEquipment Manufacturing Industry-Interference,Restraint, andCoercion:chargesof, notsustained-Discrimination:charges of,not sustained-Complai,nt:dismissed.Mr. Robert H. Kleeb,for the Board.Mr. James H. HoustonandMr. Eugene R. Speer,of Pittsburgh,Pa., for the respondent.Mr. Isaac Lobe Straus,of Baltimore, Md., for the I. B. E. W.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges duly filed by John Kocjan, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania), issued its com-plaint dated October 13, 1938, against National Electric ProductsCorporation, Ambridge, Pennsylvania, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the complaint were duly served upon the respondent, upon JohnKocjan, and upon International Brotherhood of Electrical Workers,Local B-1073, herein called the I. B. E. W.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of JohnKocjan and refused to reinstate him thereafter for the reason thathe engaged in organizational activities and made statements in be-half of the United Electrical Radio & Machine Workers of America,herein called the United, and 'in opposition to the I. B. E. W.OnOctober 19, 1938, the respondent filed an answer to the complaint,lG N. L. R. B., No. 62.585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitting that its manufacturing activities are interstate in naturebut denying that it had engaged in the alleged unfair labor practices.Pursuant to notice duly served upon the respondent, upon JohnKocjan, and upon the I. B. E. W., a hearing was held on October24, 1938, at Pittsburgh, Pennsylvania, before Thomas H. Kennedy,theTrialExaminer duly designated by the Board. The Boardand the respondent were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing counsel forthe Board moved to conform the pleadings to the proof.The mo-tion was granted.During the course of the hearing, the Trial Ex-aminer made several rulings on other motions and on objections tothe admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On December 3, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties, inwhich he found that the respondent had engaged in and was engag-ing in the unfair labor practices alleged in the complaint.He ac-cordingly recommended that the respondent cease and desist there-from and, affirmatively, offer full reinstatement with back pay toKocjan.On December 17, 1938, the respondent and the I. B. E. W. filedexceptions to the Intermediate Report and requested oral argumentbefore the Board.On January 19, 1939, the respondent and theI.B. E. W. filed briefs.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board on Septem-ber 19, 1939, at Washington, D. C.The respondent and the I. B.E.W. were represented by counsel and participated in the argument.The Board has considered the respondent's and the I. B. E. W.'s ex-ceptions to the Intermediate Report and to the extent indicatedbelow finds merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation with its principal officeatPittsburgh, Pennsylvania.Itmaintains a plant at Ambridge,.Pennsylvania, where it is engaged in the business of producing, sell-ing, and distributing electrical products, wire, and electrical appli-ances.Approximately 50 per cent of the raw materials used in. NATIONAL ELECTRIC PRODUCTS CORPORATION587the Ambridge plant are shipped to it from points outside the Com-monwealth of Pennsylvania and over 50 per cent of the finishedproducts are shipped to points outside the Commonwealth.The respondent, at its Ambridge plant, does an annual businessamounting to approximately $10,000,000 and employs an average of700 employees.The respondent admits the jurisdiction of theBoard.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local B-1073,isa labor organization affiliated with the American Federation ofLabor.It admits to membership employees of the respondent.III.THE ALLEGEDUNFAIR LABOR PRACTICESJohn Kocjan was first employed by the respondent in 1919, andat the time of his discharge on January 17, 1938, he was workingas an iceman in the plant.Kocjan was an active member in the United and served on thepicket line when it called a strike at the respondent's plant on June1,1937.On May 27, 1937, the I. B. E.W. entered into a 1-yearclosed-shop contract with the respondent.On July 29, 1937, theUnited States District Court for the Western District of Pennsyl-vania ordered the respondent specifically to perform this contract.The respondent posted bulletins to this effect in its plant, and pur-suant thereto Kocjan joined the I. B. E. W. on August 31, 1937.OnSeptember 10, 1937, the Board conducted an election at the respond-ent's plant, and as a. result subsequently certified the I. B. E. W.as the sole bargaining agent for the respondent's employees.'Kocjan was active in soliciting votes for the United prior to theelection.The complaint alleges that Kocjan was discharged because of his"activities and/or statements in opposition to the I. B. E. W. andin behalf of the United." The respondent contends that it dis-charged Kocjan because he was inefficient and because he continuallytalked to, interrupted, and annoyed other employees in the perform-ance of their duties; and that the proximate cause of the dischargewas his use of profanity in addressing a female employee.Several foremen testified that they had frequently complained tothe works manager about Kocjan's talking in the plant and thatthey had repeatedly warned Kocj an about his actions in interferingwith the other employees.Kocjan's duties took him into every de-partment of the plant to fill the ice coolers, and he admitted that'utter of National Electric Products CorporationandUnited. Electrical and RadioWorkersof America, Local No.609, 3 N. L. R. B. 475. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile doing so he frequently talked to other employees, some ofwhom were working at dangerous machines at the time.Kocjandenied ever having been warned about his talking in the plant.Mary Mutschler, an employee in the plant, testified that in theearly part of January 1937 Kocjan talked to her in an abusive man-ner using profane language.Mutschler became very excited andreported the incident to her superior who in. turn notified the worksmanager.The works manager sent for Mutschler and she repeatedthe incident to him.On January 17, 1938, the works managerorderedKocjan's dismissal, and he was immediately discharged.Kocjan denied the alleged abusiveness and the use of profanelanguage.Kocjan testified that at the time of his discharge and at the timeof his request for reinstatement on January 25, 1937, he was toldthat he was discharged for "talking too much against the I. B. E.W." This testimony was contradicted by the respondent's witnesses.The executive board of the I. B. E. W. held an investigation ofKocjan's discharge and on January 18, 1938, issued a report sustain-ing the respondent's action.On March 5, 1938, Kocjan wrote aletter to the executive board of the I. B. E. W. accusing it of badfaith in his case.The I. B. E. W. asked him to explain his chargesand when he failed to do so, suspended him from the I. B. E. W. onMarch 14, 1938.Although Kocjan claims he was warned several times about talk-ing against the I. B. E. W., he testified in reply to several questionsat the hearing that he at no time after the September 10 electiontalked about the United or the I. B. E. W. in the plant, nor does itappear from the record that he was active outside the plant. Inview of Kocjan's testimony that he did not discuss union activitiesat any time after the election, we credit the testimony of the respond-ent'switnesses set out above that they at no time censured him fortalking about unions.It is apparent from the foregoing that Kocjan was discharged notfor his activities on behalf of the United and in opposition to theI.B. E. W. but because of his incessant talking in the plant afterrepeated warnings and his abusive language to Mutschler.We shalltherefore dismiss the complaint.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, National Electric ProductsCorporation, occur in commerce, within the meaning of Section 2 (6)of the Act. NATIONAL ELECTRIC PRODUCTS CORPORATION5892. International Brotherhood of Electrical Workers, Local B-1073,is a labor organization, within the meaning of Section 2 (5) of theAct.3.The respondent has not engaged in and is not engaging in un-fair labor practices, within the meaning of Section 8 (3) of the Act,with respect to the discharge of John Kocjan.4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof, law and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe complaint against National Electric Products Corporation be,and it hereby is, dismissed.